DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in Applicant’s response on 5/2/2022, where Applicant accepted the suggestions for allowable claim amendments to overcome the objections and rejections of record (see Applicant Arguments).  It is noted that Applicant filed several claim sets, so for clarity of record, the claims are presented below as an Examiner’s amendment.  Note that these are the same claims suggested in the Non-final Office Action mailed 2/1/2022 and reflected in one of the four claim sets filed by Applicant.

The application has been amended as follows: 

1-21. (Cancelled)

22. (New) A composition for repelling mosquitoes comprising: 
15.7-16.21% by weight of Citronella Java extract/essential oil;
1.35-2.6% by weight of Ylang Ylang extract/essential oil;
1.3-2.70% by weight Peppermint extract/essential oil;
11.5-11.89% by weight Rosemary extract/essential oil;
1.3-1.35% by weight of Clove extract/essential oil;
12-12.43% by weight Geranium extract/essential oil;
0-0.40% by weight Lemongrass extract/essential oil;
0-0.03% by weight Vanilla extract/essential oil;
0-0.80% by weight Lavender extract/essential oil;
0-0.30% by weight Ginger extract/essential oil;
0-0.70% by weight Rosewood extract/essential oil;
0-0.02% by weight Basil extract/essential oil;
0-1.10% by weight Orange extract/essential oil; and
0-54.04% by weight Olive extract/essential oil.

23. (New) The composition of claim 22, wherein the composition comprises:
8.81-9.65% by weight α-pinene; 
1.52%-2.69% by weight camphene; 
1.67%-2.55% by weight p-cymene; 
3.67%-4.12% by weight d-limonene; 
9.41% - 10.93% by weight 1,8 cineol; 
5.21%- 6.33% by weight linalool; 
15.34%-17.82% by weight citronellol; 
4.05% -4.49% by weight iso-borneol; 
3.05%-3.76% by weight iso-menthone; 
4.42% - 4.89% by weight menthol; 
2.48% - 2.97% by weight geraniol; 
4.04% - 4.57% by weight eugenol; 
1.54%-3.04% by weight geraniol acetate; 
1.83%-1.93% by weight caryophyllene; and 
2.03%-2.54% by weight benzyl benzoate.

24. (New) A method of repelling mosquitoes comprising topically applying a composition to a subject in need thereof, wherein the composition comprises:
15.7-16.21% by weight of Citronella Java extract/essential oil;
1.35-2.6% by weight of Ylang Ylang extract/essential oil;
1.3-2.70% by weight Peppermint extract/essential oil; 
11.5-11.89% by weight Rosemary extract/essential oil;
1.3-1.35% by weight of Clove extract/essential oil;
12-12.43% by weight Geranium extract/essential oil;
0-0.40% by weight Lemongrass extract/essential oil;
0-0.03% by weight Vanilla extract/essential oil;
0-0.80% by weight Lavender extract/essential oil;
0-0.30% by weight Ginger extract/essential oil;
0-0.70% by weight Rosewood extract/essential oil;
0-0.02% by weight Basil extract/essential oil;
0-1.10% by weight Orange extract/essential oil; and
0-54.04% by weight Olive extract/essential oil.

25. (New) The method of claim 24, wherein the composition comprises:
8.81-9.65% by weight α-pinene; 
1.52%-2.69% by weight camphene; 
1.67%-2.55% by weight p-cymene; 
3.67%-4.12% by weight d-limonene; 
9.41% - 10.93% by weight 1,8 cineol; 
5.21%- 6.33% by weight linalool; 
15.34%-17.82% by weight citronellol; 
4.05% -4.49% by weight iso-borneol; 
3.05%-3.76% by weight iso-menthone; 
4.42% - 4.89% by weight menthol; 
2.48% - 2.97% by weight geraniol; 
4.04% - 4.57% by weight eugenol; 
1.54%-3.04% by weight geraniol acetate; 
1.83%-1.93% by weight caryophyllene; and 
2.03%-2.54% by weight benzyl benzoate.

26. (New) A method of making a mosquito repelling composition comprising: 
sequentially mixing in a container Vanilla extract/essential oil, Lemongrass extract/essential oil, Citronella Java essential oil, Olive extract/essential oil, Rosemary extract/essential oil, Peppermint extract/essential oil, Rosewood extract/essential oil, Ginger extract/essential oil, Orange extract/essential oil, Basil extract/essential oil, Ylang Ylang extract/essential oil, Gernamiun extract/essential oil, Lavender extract/essential oil, and Clove extract/essential oil to form a mixture;
wherein after each addition of an extract/essential oil the mixture is stirred until the mixture is homogenous; and
wherein the composition comprises 15.7-16.21% by weight of Citronella Java extract/essential oil; 1.35-2.6% by weight of Ylang Ylang extract/essential oil; 1.3-2.70% by weight Peppermint extract/essential oil; 11.5-11.89% by weight Rosemary extract/essential oil; 1.3-1.35% by weight of Clove extract/essential oil; 12-12.43% by weight Geranium extract/essential oil; 0-0.40% by weight Lemongrass extract/essential oil; 0-0.03% by weight Vanilla extract/essential oil; 0-0.80% by weight Lavender extract/essential oil; 0-0.30% by weight Ginger extract/essential oil; 0-0.70% by weight Rosewood extract/essential oil; 0-0.02% by weight Basil extract/essential oil; 0-1.10% by weight Orange extract/essential oil; and 0-54.04% by weight Olive extract/essential oil.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not reasonably teach or suggest a composition as instantly claimed with the specific components in specific amounts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/Primary Examiner, Art Unit 1611